Order entered August 27, 2014




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-14-00007-CR
                                      No. 05-14-00008-CR

                              SENRICK WILKERSON, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                      Trial Court Cause Nos. F10-01183-J, F10-01184-J

                                           ORDER
       The Court DENIES appellant’s August 25, 2014 second pro se motion for change of

venue and appointment of new counsel. See Buntion v. Harmon, 827 S.W.2d 945 (Tex. Crim.

App. 1992); Sampson v. State, 854 S.W.2d 659 (Tex. App.–Dallas 1992, no pet.).

       We again remind appellant that his pro se response to the Anders brief filed by counsel is

due by October 1, 2014. If the response is not received by that date, the appeal will be submitted

on the Anders brief alone.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Michael Mowla and Michael Casillas.
      We DIRECT the Clerk to send a copy of this order, by first-class mail, to Senrick

Wilkerson, TDCJ No. 1885146, Ramsey I Unit, 1100 F.M. 655, Rosharon, Texas 77583.


                                               /s/    CAROLYN WRIGHT
                                                      CHIEF JUSTICE